DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 13-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (9773585) in view of Lalouch et al. (2011/0247839).
  	Rogers discloses a fire resistant corrugated coaxial cable apparatus comprising a center conductor (316); a dielectric (314) surrounding the center conductor; a corrugated outer conductor (320) surrounding the dielectric and maintained a predetermined spacing from the center conductor by the dielectric; a ceramic fiber wrap inner jacket (304) surrounding the outer conductor; and a smooth outer jacket surrounding the inner jacket (re claim 1).  Rogers also discloses the outer jacket being comprised of a LSZH (re claim 8).  
 	Rogers does not disclose the dielectric being an alkaline earth silicate (AES) wool dielectric (re claim 1).  Lalouch et al. discloses a cable (703, [0067]) comprising an AES wool dielectric (12) ([0050]) substantially devoid of chemically bound or free water ([0024], consolidated by needle-punching; [0058], liquid removed by evaporation or passing through an oven; [0143], no binder used).  It would have been obvious to one skilled in the art to use AES wool dielectric as taught by Lalouch et al. for the dielectric of Rogers to enhance the fire-protecting of the conductor (Lalouch, [0007]).
 	Re claims 13 and 18, it would have been obvious to one skilled in the art to include the AES wool taught by Lalouch et al. in the inner jacket of Rogers, which also comprises fibers, to improve the fire resistant of the cable.
 	Claims 14, 15, and 19 are method counterparts of claims 1 and 8.

Claims 2, 9, 11, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Lalouch et al. as applied to claims 1 and 15 above, and further in view of Elsaadani et al. (2020/0211739).
 	Re claim 2, Elsaadani et al. discloses a coaxial cable comprising a ceramic fiber wrap which is braided (120, Fig. 4).  It would have been obvious to one skilled in the art to modify the ceramic fiber wrap inner jacket of Rogers to be a braid as taught by Elsaadani et al. to improve the cable flexibility.
 	Re claims 9, 11-12, and 16-17, Elsaadani et al. discloses a tape including a ply of glass (used as a substrate) and a ply of mica ([0008], tape a).  It would have been obvious to one skilled in the art to modify the ceramic fiber inner jacket of Rogers to include at least one ply of glass, as a substrate, and at least one ply of mica as taught by Elsaadani et al. to increase the fire resistant in the cable.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Lalouch et al. as applied to claim 1 above, and further in view of Olds et al. (5714421).
 	Olds et al. discloses a fiber composition having a composition weight percentage as claimed in claim 3 (see claim 1 of Olds et al.).  It would have been obvious to one skilled in the art to use the fibers having composition as taught by Olds et al. for the fibers in the AES wool dielectric in the modified cable of Rogers since such fiber composition can withstand rising temperature up to 1010ºC.

Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Lalouch et al. as applied to claim 1 above, and further in view of Jubb et al. (7470641).
 	Jubb et al. discloses a fiber composition having a composition weight percentage as claimed in claims 4, 5, and 7 (see claim 1 of Jubb et al. and col. 2, line 60 to col. 3, line 9).  It would have been obvious to one skilled in the art to use the fibers having composition as taught by Jubb et al. for the fibers in the AES wool dielectric in the modified cable of Rogers since such fiber composition can withstand rising temperature up to 1260ºC.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Lalouch et al. as applied to claim 1 above, and further in view of Freeman et al. (7875566).
 	Freeman et al. discloses a fiber composition having a composition weight percentage as claimed in claim 6 (see claim 1 of Freeman et al.).  It would have been obvious to one skilled in the art to use the fibers having composition as taught by Freeman et al. for the fibers in the AES wool dielectric in the modified cable of Rogers since such fiber composition can withstand very high temperature (see Table 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Lalouch et al. as applied to claim 1 above, and further in view of Amigouet et al. (2008/0093107).
 	Claim 10 additionally recites the ceramic fiber inner jacket including a plyllosilicate mineral.  Amigouet et al. discloses a fire resistant cable comprising a phyllosilicate mineral ([0015]).  It would have been obvious to one skilled in the art to include a phyllosilicate mineral in the inner jacket of Rogers to prevent the fire from further propagating as taught by Amigouet et al.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that Lalouch paragraphs [0024] and [0143] are directed to a needle punching process to consolidate an inorganic fiber mat into a self-supporting web.  The paragraphs do not teach anything about the fibers being substantially devoid of chemically bound or free water.  Rather, Lalouch paragraph [0143] teaches away from removing water by explaining that its example mat "was not passed through an oven."  Examiner would disagree.  Paragraph [0024] of Lalouch discloses a needle punching process to consolidate the inorganic mat into a self-supporting web, no chemically bound or water being disclosed in said paragraph.  Accordingly, the AES wool dielectric of Lalouch is substantially devoid of chemically bound or free water.  Paragraph [0143] of Lalouch discloses "no organic binder was used", "the web was comprised of approximately 100% of fibers", and "needle-punching resulted in the consolidation of the mat into a self-supporting web (the mat was not passed through an oven)."  It can be seen from the paragraph that because no organic binder was used, the mat does not need to pass through an oven.  The mat was comprised of approximately 100% of fibers.  Accordingly, the AES wool dielectric of Lalouch is substantially devoid of chemically bound or free water.
 	Applicant argues that in paragraph [0058] of Lalouch, there is no disclosure that the liquid carrier is water.  Examiner would disagree because paragraph [0058] of Lalouch does disclose water, page 8, right col., line 3.  However, the water will be evaporated, e.g. as assisted by passage through an oven or the like.
 	Applicant argues that Lalouch fails to disclose that the inorganic fiber web acts as a "dielectric" or that it maintains a predetermined spacing from the center conductor.  Examiner would disagree.  As broadly defined, "dielectric" is an insulator, and the inorganic fiber web of Lalouch is an insulator.  Feature of the outer conductor being maintained at a predetermined spacing from the center conductor by the dielectric is already disclosed in Rogers.  Lalouch is relied upon to support the position of using AES wool dielectric for the dielectric of Rogers; therefore, Lalouch does not have to disclose such feature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847